Title: To Thomas Jefferson from William Short, 19 July 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
July 19. 1824
The date of this letter will shew that I have been detained here much longer than I had expected—Whilst the extent of this delay remained undefined I was unwilling to give you the trouble of a letter, & therefore have abstained even from acknowleging & thanking you for yours of the 17th of May—I now think I may fix with sufficient certainty the time of my departure, to venture to mention it—I purpose leaving this place on the 25th & proceeding to Baltimore & Norfolk to Richmond—I have adopted this route on its recommendation from many travellers—but what most tempts me is the opportunity it gives me of once more seeing the borders of James River in so great a length. I understand that the steamboat makes this route by day light. I have promised to pass a few days at Richmond—& this is the only delay I foresee on the route—When there I will do myself the pleasure of writing to you & mentioning the day of my leaving it—the day after which, I may hope to have the so long deferred pleasure of seeing you at Monticello—You will have seen that Boston & N. York have announced their vote of preparation for doing honor to the expected & worthy guest—This Quaker City is always slower & less demonstrative than others—but she cannot be insensible to the character & uniform American partiality of this good & excellent man, & I hope will not fail to follow the example, although she has not been the first to give it.All this however is mere show; & although it will be most gratifying to the heart of lafayette, yet his friends ought to have a consideration for him, which he has ever been incapable of having for himself—& to see to the providing the panem as well as the circenses. It will be a most lamentable thing if this be not done; & I am really not without my apprehensions on the subject—The only member of their H. H. M. M. that I have had an opportunity of conversing with on the subject, although friendly to la fayette, does not seem to me to have ever had this presented to his mind before, & not to have known that he was in streightened circumstances—And yet his means of information have been as good as the other M. Cs—At the end of our conversation he said that Congress ought to give him money what could he do with land? It would be only a burthen to him & not give him even bread.The best way of compromising the matter, if practicable, would be to gratify as well those who wish to give him money as those who are for land—Let them settle on him an annuity of $5000—calling it by what name they please—& give him 100000 acres in the Michigan territory—as near Detroit as possible. This might tempt all the heirs of his body to come & plant themselves together there if the ultra system should take root in France, of wch there is certainly now every appearance. His children are so united & consolidated by their long misfortunes that they will never separate; but I should think would be well disposed to move together en masse. And Detroit being of French foundation would be more congenial to their tastes then any other part of our unsettled country. I fear however this is only a beau rève—& it makes me look forward to the arrival with much less pleasure than I otherwise should.Whether he was firmly fixed in his purpose when he first spoke of this visit, I think may be doubted—but at present he seems to be committed & I take for granted will come before the end of the season, unless detained by some cause such as you mention. I should be really sorry to see him again involved—The suffering of his family would be inexpressible—He has certainly paid his full quota of misfortune in pursuit of the liberty of his country—& has acquired a full right to hang up his sword ad portem Herculis He has certainly borne enough & more than enough in the hopeless task of procuring liberty for such a country or rather such a people.Accepting my best wishes for your health & happiness, & believe me as I am, with great truth, dear sir,your friend & servantW: Short